DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 07/27/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are “related and indistinct; and Groups I and III are “related and indistinct subcombinations.”  Concerning Groups I and II, page 3 more particularly argues that “the Examiner fails to give evidence” that “’the product as claimed can be used in a materially different process of using that product’.”  This is not found persuasive because the restriction did provide an example of a method (“a process where the printed structure is not immersed in a second solvent for forming a gel and is not dried”) and which the remarks explicitly quote.  The traversal further argues that “the Examiner’s examples of shapes ‘not printed as a 3D structure’, such as a single rod, a pipe, a sheet, ibid, are indeed 3D structures.”  This is also unpersuasive because these “shapes” are quoted out of context.  In context, the restriction describes another materially different process of using “such as a process which does not print a three-dimensional structure, wherein the ink is extruded to make a single rod, a single pipe or a single sheet.“ (emphasis added).  The emphasis is on the process of use as alternative to that of Group II rather than the “shapes” formed by the same.  As such, these arguments do not overcome the restriction between Groups I and II.
Pages 3-–4 traverse the restriction between Groups I and III on the basis that “the subcombinations overlap in scope.” Applicant argues that “the Examiner’s cited method [of the utility of Group I] describes a process that forms a similar product as described in Group III, in particular, a three-dimensional structure using ink.”  This is unpersuasive because, as discussed in the restriction page 2, a product that is not three-dimensionally printed, such as […] by extrusion or injection molding” (emphasis added).    In other words, the ink (Group I) can be separately usable in a different process (extrusion or injection molding instead of three-dimensional printing) to yield a product other than a three-dimensional printed product (Group III).
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2021.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1-10, wherein the species of copolymer is a non-block copolymer.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/22/2019, 08/21/2020, 10/08/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5–8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US 6140391 A).
	With respect to claim 1, Zou claim 1 discloses an ink composition comprising an ink carrier including one or more alcohols; a colorant; a polyol; an aldehyde-based cross-linking agent; and a catalyst.  Example 1 contains, in relevant part, 1-methoxy-2-propanol (solvent), modified melamine-polymer precursor), polyester urethane triol resin (copolymer), and dinonylnaphthalene disulfonic acid (acid catalyst).
	With respect to claim 5, Zou claim 3 discloses a methylated melamine formaldehyde as the aldehyde-based cross-linking agent.
	With respect to claim 6, Zou claim 5 discloses polyester polyol as the polyol.
	With respect to claim 7, Example 1 of Zou contains 2 weight percent of the polymer precursor and 9 weight percent of the polyol.  This falls within the claimed range of from about 1:1 to about 1:11 and so anticipates claim 7.
	With respect to claim 8, Zou claim 8 discloses an acid catalyst.
	With respect to claim 10, Zou discloses that the content of catalyst is from about 0.5 to about 3 weight percent of the ink composition.  Id. at col. 6, ll. 23–24.  Example 1 contains 1.5 weight percent of acid catalyst.

Claim(s) 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (US 2018/0345598 A1).
	With respect to claim 1, 5, and 8, Chandrasekaran at claim 16 teaches a 3-D printing ink comprising: water; an organic thickener comprising a polyoxyalkylene compound; a resin comprising resorcinol and formaldehyde; an acid catalyst; and a thixotropic additive.  The polyoxylalkylene compound is suitably a block or heteric copolymer of ethylene oxide and propylene oxide. Id. at ¶ 40.  Such compounds are advantageous because they reduce decrease the required amount of time to 3-D print a part by reducing composition viscosity as compared to those containing graphene oxide instead.  Id. at ¶ 42.
	With respect to claim 6, 	Chandrasekaran teaches that the polyoxylalkylene compound is a heteric copolymer of ethylene oxide and propylene oxide.  Id. at ¶ 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (US 2018/0345598 A1) in view of Lee et al., “Simple Synthesis of Uniform Mesoporous Carbons with Diverse Structures from Mesostructured Polymer/Silica Nanocomposites,” Chem. Mater., ,Vol. 16, No. 17, 3323-3330 (2004).
	With respect to claims 2 and 4, Chandrasekaran teaches 3-D printing its ink into part that is precursor for a carbon aerogel.  Id. at ¶¶ 2, 23.  Such carbon aerogels are defined as porous solids with interconnected carbon particles, where the solids have high surface area and good electrical conductivity for such application as electrode materials.  Id. at ¶ 4.  The same paragraph explains that optimizing electrode pore geometries is of interest to improve efficiency.  Chandrasekaran, however, is silent as to where the ink contains a precursor of a ceramic component.  Id. at ¶ 11.
	Lee teaches that mesoporous carbon materials are known for their application as electrode materials for capacitors and, due to their good pore connectivity and large pore size, for catalyst supports.  Id. at 3323.  The reference prepares its carbon material precursor (“P123/phenol/silica nanocomposite”) directly by combining a silica source (sodium silicate or tetraethyl orthosilicate), phenol resin, a triblock copolymer (P123, a commercial copolymer of formula (EO)20(PO)70(EO)20), acid catalyst (HCl), and solvent.  Id. at 3324.  Carbonizing the P123/phenol/silica nanocomposite yields a mesoporous carbon material having with large surface area and uniform pore size distributions of wormhole-like pores, wherein the material was suitable for capacitor electrodes.  Id. at 3330.  Depending upon the silica source Id. at abstract.
	Given that Chandrasekaran and Lee are both directed to precursor composition for carbon aerogels and the advantages of the advantages of further including a ceramic component precursor taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a precursor of a ceramic component so that carbon aerogels formed from the ink are suitable for electrodes due to their high surface areas and uniform pore size distributions.
	With respect to claim 3, Chandrasekaran teaches further including fumed silica as a thixtropic agent.  Id. at ¶ 43.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1, 5, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10767062 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 4 discloses a 3-D printing ink comprising: water; an organic thickener comprising a polyoxyalkylene compound; a resin comprising resorcinol and formaldehyde; an acid catalyst; and a thixotropic additive.
Copending claim 4 differs from the present claims only insofar as it does not specify a copolymer.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘062 Spec. col. 5, ll. 55–58 teaches that the polyoxylalkylene compound is suitably a block or heteric copolymer of ethylene oxide and propylene oxide. Such compounds are advantageous because they reduce decrease the time required to 3-D print a part by reducing composition viscosity as compared to those containing graphene oxide instead.  Id. at col. 5, ll. 39–50.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a copolymer as the organic thickener in order to reduce decrease the required amount of time to 3-D print a part by reducing composition viscosity. 

Claims 1, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/772627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/772627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 3 discloses an ink comprising a base catalyst, a sol-gel precursor composition, a block copolymer, wherein the sol-gel precursor contains hydroxyl benzene, an aldehyde, and a solvent.
Copending claim 3 specifies an aldehyde but is silent as to one of the presently claimed species of the same.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘627 specification Par. 30 teaches that the sol-gel precursor composition is a resorcinol formaldehyde compound, phenol formaldehyde, or melamine formaldehyde.
	Given that the ‘627 specification teaches embodiments of the polymer precursor composition, it would have been obvious to a person having ordinary skill in the art before the effective filing date to select a polymer precursor composition  including a species formaldehyde resin as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
US 2009/0110843 A1, US 2006/0171990 A1, US 2013/0084449 A1, US 2016/0067891 A1, US 2018/0251645 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763